Citation Nr: 1214725	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for heel spurs and plantar fasciitis, to include as secondary to pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board recognizes that it is the responsibility of VA to consider alternate current conditions within the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran initially claimed service connection for flat feet (pes planus) and heel and foot spurs.  The RO combined these claims and adjudicated them as a claim of service connection for his pes planus, plantar fasciitis, and heel spurs.  As is noted below, the Veteran was afforded VA examinations, during which he was diagnosed with having bilateral pes planus, plantar fasciitis, and heel spurs.  Given the holding in Clemons, and the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for pes planus as well as entitlement to service connection for heel spurs and plantar fasciitis, to include as secondary to his pes planus, as shown on the title page of this decision.

The record shows that, in an October 2009 statement, the Veteran requested a hearing before a Veterans Law Judge at the Board's offices in Washington, DC.  In a March 2012 letter, the Board sought clarification from the Veteran regarding his request for a hearing.  The Veteran then replied with two contradictory faxes, both dated in March 2012.  In the first, he requested a Board videoconference hearing.  In the second, he withdrew his request for a hearing, and requested that his appeal be considered based on the evidence of record.  

The Board finds the latter statement to be a clearer indication of the Veteran's wishes.  If the Veteran disagrees with this assessment, he is free to explain this to VA while the case is in remand status.

The decision below addresses the Veteran's claim of service connection for pes planus.  The claims for service connection for plantar fasciitis and heel spurs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in relative equipoise regarding whether the Veteran's pes planus is related to his service.  


CONCLUSION OF LAW

The Veteran has pes planus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Given the Board's disposition of the pes planus issue, the Board finds that any failure in VA's duty to notify or assist the Veteran is harmless.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

As an initial matter, there is evidence in the claims file that the Veteran had been diagnosed and treated for flat feet prior to service enlistment.  See October 2009 statement.  As such, the issue of pre-existing condition will be addressed.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999)(noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he or she seeks service connection - must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Turning to the Veteran's service treatment records, the Veteran's July 1972 service enlistment examination indicates that the Veteran's feet were found to be clinically normal.  He was found to be qualified for active duty at that time.  In the accompanying Report of Medical History, the Veteran expressly denied any foot trouble.  In November 1972, the Veteran complained of foot pain.  X-rays were positive for pronation and calcaneodynic.  He was diagnosed with flat feet and provided orthotics in December 1972.  

Post-service treatment notes provide that the Veteran complained of and was diagnosed with right foot pain in March 1999.  In a March 2000 private treatment note, the Veteran reported stepping in a hole and twisting his foot and knee.  He was diagnosed with right knee and ankle pain secondary to injury and gout.  In a September 2004 private treatment note, the Veteran complained of left foot pain and was diagnosed with acute gout.  A March 2006 x-ray report of the left foot found negative left foot series.  Further, an October 2007 treatment note provided that the Veteran had pain in the feet and ankles.  

In a February 2008 VA examination report, the examiner noted the Veteran's history of bilateral foot complaints in treatment notes dated in July 2006, June 2007, and November 2007.  The examiner took the Veteran's subjective history where his flat feet were noted to have been diagnosed prior to service.  The Veteran indicated that his feet hurt during active duty and became progressively worse after service discharge.  The examiner also noted the Veteran's history of gout in his feet.  After examination, the Veteran was diagnosed with bilateral pes planus, heel spurs, plantar fasciitis, and history of gout and left posterior tibialis tendon rupture.  The examiner opined that the heel spurs and plantar fasciitis were both less likely as not caused by or the result of flat feet treated in service.  The examiner reasoned that there was no evidence of a diagnosis during or shortly after service.  The examiner indicated that the medical records do not indicate a diagnosis of these disorders until July 2006, over 30 years after service discharge.  The examiner then provided that while the Veteran complained of foot pain in 1999, these complaints were related to his gout condition.  The examiner provided that while a flat foot condition is a risk factor for heel spurs and plantar fasciitis, these disorders are less likely related to the flat feet disorder and more likely due to the Veteran's obesity, frequent, prolonged standing, age, and gout.  

In an April 2009 VA examination report, the Veteran complained of bilateral foot pain for which he wore custom arch inserts.  The Veteran had not seen a VA podiatrist.  The VA examiner noted the Veteran's June 2007 urgent care stop where he was diagnosed with tibialis posterior tendon tear.  The examiner also noted the Veteran's service treatment records, to include the November 1972 diagnosis of flat feet.  The Veteran was diagnosed with bilateral pes planus and heel spurs.  This examiner opined that the Veteran's current treatment for flat feet was at least as likely as not caused by or the result of the treatment he received during service for his flat feet.  The examiner reasoned that the service treatment records document foot pain from flat feet and that the Veteran's flat feet were likely missed during his enlistment examination as the flat feet were less pronounced.  The examiner then provided that the left foot became much flatter after the posterior tibial tendon rupture in 2007.  

The RO sought another VA medical opinion to determine whether the Veteran Veteran's heel spurs and plantar fasciitis were secondary to his pes planus.  In an October 2009 VA examination report, the examiner reviewed the claims file, noting the Veteran's VA and service treatment records.  The Veteran indicated that during his early childhood, he was given braces for his feet which he wore for several years before being prescribed arch supports which he stopped wearing in high school.  The Veteran indicated that he never had pain in his feet after he discontinued using the braces.  The Veteran then provided that after he entered service, he began having bilateral feet pain after prolonged running and was treated with arch supports, as indicated above.  The Veteran was again diagnosed with pes planus, heel spurs, and plantar fasciitis.   The examiner opined that the Veteran's bilateral pes planus was a preexisting condition, the exclusion of which on the entrance examination could be explained by the fact that pes planus was only evidenced on weight bearing and during the examination there was no weight bearing and the arches appeared normal.  The examiner then provided that the Veteran's symptoms of foot pain secondary to the pes planus was aggravated by his military service but not permanently aggravated by the military service as there is no evidence of follow-up appointments for foot pain during service, during his separation examination, or for over 30 years after service discharge.  The examiner then provided that the Veteran's diagnosis of heel spurs and plantar fasciitis was not made until 2006 and the etiology of plantar fasciitis is poorly understood and probably multifactorial.  The examiner indicated that possible risk factors for the development of plantar fasciitis included obesity, prolonged standing or jumping, flat feet, reduced ankle dorsiflexion, and heel spurs.  The Veteran, at the time of his diagnosis in 2006, was obese, was standing on his feet for prolonged periods of time, and had heel spurs.  The examiner then provided that the heel spurs and plantar fasciitis were most likely the result of the combined risk factors, and less likely than not that the result of his pes planus alone.

The Veteran has indicated that he had a pre-existing foot condition.  See February 2009 VA Form 9 and the October 2009 statement.  He indicated that his foot condition was caused and/or aggravated by the running, prolonged standing, and marching that he was required to do while on active duty.  He provided that he initially sought treatment for his foot pain while in service and ceased to report to sick call as he had been provided orthotics and did not believe any further treatment could be provided to him.  He indicated that his foot pain continued during and after service separation and became progressively worse.  The Veteran is competent to report what comes to him through his senses, to include the symptoms he experienced both during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303 (2007)(lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, the Veteran is not competent to provide a diagnosis for his pes planus, plantar fasciitis, or heel spurs, or provide an etiological opinion as to these disabilities.  

The Board finds that there is not clear and unmistakable evidence that the Veteran had a pre-existing condition that was aggravated by service.  Specifically, the Veteran's service enlistment examination is silent for any foot problems as his feet were found to be clinically normal.  Further, the medical evidence does not clearly and unmistakably indicate that there was a pre-existing condition.  While the October 2009 VA examiner found that the Veteran's flat feet preexisted service, the April 2009 examiner found that the Veteran's flat feet had their onset in 1972, during service. As such, the medical evidence does not clearly and unmistakably establish that there was a pre-existing condition.  As such, the Board will not discuss the issue of aggravation and will instead turn to whether the Veteran's bilateral pes planus is directly related to service.  

As provided above, the evidence as to whether the Veteran's foot disorder is related to service is in equipoise.  On the one hand, the record contains VA examination reports that indicate that the Veteran's foot condition is not related to service.  See February 2008 and October 2009 VA examination reports.  In these VA examination reports, the VA examiners took the Veteran's subjective medical history, reviewed the claims file, examined the Veteran's feet, and provided well-reasoned medial opinions which provide that the Veteran's pes planus, plantar fasciitis, and heel spurs were less likely as not related to his military service.  

On the other hand, the April 2009 VA examiner relates the Veteran's pes planus to service.  This examiner also reviewed the claims file, took the Veteran's medical history, examined him, and provided a well-reasoned medical opinion, which provided that the Veteran's pes planus was at least as likely as not related to his service.  

The Board has closely reviewed this conflicting evidence.  Some of this evidence is probative and of persuasive value, and some is not.  See Evans v. West, 12 Vet. App. 22, 30 (1998)(the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  The Board finds the medical opinion in support of the Veteran's claim, in April 2009 examination report, to be persuasive.  That provider was given sufficient facts of the Veteran's medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993)(the Board is not bound to accept a physician's opinion when it is based merely on the recitations of a claimant).  He based his opinion on sound medical principles and provided a reasonable rationale for such.   See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

For the same reasons, the Board also finds the negative nexus opinions in February 2008 and October 2009 to be persuasive.  The examiners reviewed the record, took the Veteran's history, interviewed him as to his current symptoms, and conducted a physical examination.  Thereafter, the examiners based their opinions on the specific facts of this case and on sound, albeit conflicting, medical principles.  See Nieves-Rodriguez, 22 Vet. App. 295.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999)(supporting clinical data or other rationale should accompany medical opinion).

Given these persuasive opinions, the Board finds that the evidence for and against the claim for service connection is in relative equipoise.  This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  As such, the Board finds that service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral pes planus is granted.  


REMAND

As to the claim of service connection for heel spurs and plantar fasciitis, the Veteran has asserted that these disabilities are caused or aggravated by his pes planus.  A review of the record on appeal reveals that the RO adjudicated these claims based on a theory of secondary service connection but did not provide the Veteran notice of the laws and regulations governing secondary service connection, to include 38 C.F.R. § 3.310 (2011).  Further, a Statement of the Case (SOC) must contain a summary of the evidence in the case relating to the issue or issues with which the appellant or representative has expressed disagreement; a summary of the applicable laws and regulations, with appropriate citations and a discussion of how such laws and regulations affect the determination; and the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  See 38 C.F.R. § 19.29.  The Board notes that the SOC dated in January 2009 and the supplemental SOC contain no discussion of secondary service connection.  

The Board finds that the procedural flaws in the handling of the Veteran's claims for heel spurs and plantar fasciitis have resulted in the creation of prejudice to the Veteran that forestalls proceeding with the issuance of a final decision.  As the Veteran was not put on notice of the statutory or regulatory requirements for secondary service connection in the documents sent to him during the course of his appeal and the matter is remanded.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A, and any other applicable legal precedent has been completed.  Thereafter, the Veteran should be provided with a supplemental statement of the case which includes citation to 38 C.F.R. § 3.310.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


